Ekwall, Judge:
These cases, which have been consolidated, involve the value for duty purposes of certain merchandise invoiced as mill feed and oat middlings imported at the port of Spokane, Wash. At the hearing held at Seattle, it was agreed by counsel that the export value of the merchandise on the date of exportation was the invoiced unit prices per ton of 2,000 pounds, less nondutiable charges totaling United States dollars, 13.64, United States dollars 2.50 per consular fee, and United States dollars 234.27 for freight, as to each entry. It was further agreed that the foreign value as defined in section 402 (c) of the Tariff Act of 1930 was no higher on the date of exportation than the amount set forth above.
In view of this stipulation I find that the proper basis of value for this merchandise is the foreign value as defined in said section 402 (c) .and that such values are the invoiced unit prices per ton of 2,000 •pounds, less nondutiable charges totaling $13.64, consular fee of $2.50, .•and $234.27 for freight; as to each entry, all values in United States dollars.
Judgment will be rendered accordingly.